Citation Nr: 0011134	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable initial disability 
evaluation for service-connected neck spasms.

2.  Entitlement to a compensable initial disability 
evaluation for service-connected upper back spasms.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected headaches, secondary to 
service-connected neck spasms.




ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1991 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  That rating decision, in pertinent part: 
(1) granted service connection for neck spasms and assigned 
thereto a noncompensable (0 percent) disability evaluation; 
(2) granted service connection for upper back spasms and 
assigned thereto a noncompensable disability evaluation; and 
(3) granted service connection for headaches, secondary to 
service-connected neck spasms, and assigned thereto a 10 
percent disability evaluation, effective September 1997.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal regarding all of these 
issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected neck spasms are currently 
manifested by: normal movement - forward flexion to 60 
degrees, backward extension to 30 degrees and lateral 
rotation, bilaterally, to 60 degrees; no evidence of muscular 
pain, muscle spasm, tenderness or trigger points; and 
subjective complaints of muscle pain and spasm in the neck.

3.  The veteran's service-connected upper back spasms are 
currently manifested by: normal movement - forward flexion to 
90 degrees, backward extension to 30 degrees, and normal 
lateral rotation, bilaterally; no evidence of muscular pain, 
muscle spasm, tenderness or trigger points; and subjective 
complaints of muscle pain and spasm in the upper back.

4.  The veteran's service-connected headaches are currently 
manifested by: subjective complaints of headaches occurring 
once a month, which are relieved with taking medication.

5.  The veteran's service-connected headaches are not shown 
to be manifested by prostrating attacks occurring on an 
average of once a month over last several months.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
initial disability rating for service-connected neck spasms 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 4.73, Diagnostic 
Code 5323 (1999).

2.  The schedular criteria for an increased (compensable) 
initial disability rating for service-connected upper back 
spasms have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); Part 4 including §§ 4.1, 4.2, 4.7, 4.10, 4.73, 
Diagnostic Code 5301 (1999).

3.  The criteria for an increased initial disability rating 
in excess of 10 percent for the veteran's service-connected 
headaches, secondary to service-connected neck spasms, have 
not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.20, 4.124a, Diagnostic Codes 8100 and 8199 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran's claims for increased initial disability 
evaluations for his service-connected necks spasms, upper 
back spasms and headaches are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The initial 
assignment of a disability rating following the award of 
service connection is part of the original claim, and the 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a claimant is awarded service connection 
for a disability and subsequently appeals the initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  All relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased rating issues on 
appeal as the evaluation for service-connected necks spasms, 
upper back spasms and headaches, rather than as a 
disagreement with the original rating award for these 
conditions.  However, the RO's statement of the case, dated 
in June 1998, provided the appellant with the appropriate, 
applicable law and regulations and an adequate discussion of 
the basis for the RO's assignment of an initial disability 
evaluation.  Moreover, the rating decision on appeal was 
issued in March 1998, a mere six months after the veteran's 
discharge from the service.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issues on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluations assigned to his service-
connected conditions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from June 1991 to 
September 1997.  In October 1990, the veteran's pre-induction 
examination was conducted.  The report of this examination 
noted essentially normal findings throughout.  A review of 
the veteran's service medical records revealed treatment for 
a variety of conditions.  In July 1996, the veteran sought 
treatment for a strained muscle between the shoulder blades.  
The report noted that the veteran had injured himself one 
month earlier while playing volleyball.  Physical examination 
revealed a full range of motion in the neck and shoulders.  
The report concluded with an assessment of cervical/thoracic 
strain and recommended physical therapy for this condition.  
In May 1997, a periodic physical examination was conducted.  
The report of this examination noted normal findings 
regarding the veteran's spine and upper extremities.  In July 
1997, the veteran sought treatment for shoulder and neck 
pain.  The treatment report noted that he had been lifting 
heavy boxes the day before.  Physical examination revealed 
pain on palpation to the C4-C5 area.  The report concluded 
with an assessment of paraspinal spasm at the cervical level, 
cervical radiculitis.  A treatment report, dated in August 
1997, noted the veteran's complaints of left shoulder pain.  
Physical examination revealed a normal range of motion and 
normal muscle strength of both upper extremities.  The report 
concluded with an assessment of chronic trapezius strain.

Following his discharge from the service in September 1997, 
the veteran filed his present claim seeking service 
connection for a variety of conditions.  In January 1998, a 
VA general physical examination was conducted.  The report of 
this examination noted the veteran's complaints of 
intermittent episodes of pain and muscle spasm in the back 
and neck.  The report also noted that the veteran "thinks 
that due to the back and neck pain he has headaches, which he 
use to have headaches one a year, but which he has now at a 
frequency of one a month.  These headaches are relieved with 
taking medications."  Physical examination revealed, in 
part:

His neck examination was normal.  . . .  
Extremity exam was negative.  
Neurologically [the veteran] was awake 
and alert.  His examination was non-
focal.  Examination of his back and his 
neck showed no evidence of muscular pain, 
spasm, or trigger points.  There was no 
evidence of tenderness.  Flexion of the 
neck was carried out and forward flexion 
was 0 to 60 degrees, backward extension 
was 0 to 30 degrees, lateral rotation was 
0 to 60 degrees bilaterally.  All these 
movements are normal and there is no 
evidence of muscular spasm present on 
performing the examination.  Examination 
of the back was carried out and was found 
to have forward flexion of 0 to 90 
degrees, backward extension 0 to 30 
degrees.  Lateral rotation was normal.  
This is no evidence of pin-point muscle 
spasm or tenderness.
The report concluded with impressions of: (1) history of back 
and neck spasms intermittent with frequency of episodes of 
about one to two every month; and (2) headaches, which are 
probably related to the neck spasm, the frequency of which is 
one every month.

III.  Analysis

Review of the appellant's claims require the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id.  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1999).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1999).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1999).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  

	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1999).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1999).

In rating muscle injuries, a variety of regulations must be 
considered.  38 C.F.R. 
§ 4.55 (1999) provides as follows:

(a)	A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)	For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)	There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:

(1)	In the case of an ankylosed 
knee, if muscle group XIII is 
disabled, it will be rated, but at 
the next lower level than that which 
would otherwise be assigned. 

(2)	In the case of an ankylosed 
shoulder, if muscle groups I and II 
are severely disabled, the 
evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for 
unfavorable ankylosis, if not 
already assigned, but the muscle 
groups themselves will not be rated.

(d)	The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)	For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups. 

(f)	For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 (1999) states:  

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal,

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged,
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement,

(d) Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection.

(ii) History and complaint. Service 
department record of superficial wound 
with brief treatment and return to duty. 
Healing with good functional results. No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.

(iii) Objective findings. Minimal scar. 
No evidence of fascial defect, atrophy, 
or impaired tonus. No impairment of 
function or metallic fragments retained 
in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury. Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.

(ii) History and complaint. Service 
department record or other evidence of 
inservice treatment for the wound. Record 
of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, particularly lowered 
threshold of fatigue after average use, 
affecting the particular functions 
controlled by the injured muscles.

(iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue. Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury. Through- 
and-through or deep-penetrating wound by 
small high velocity missile or large low- 
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.

(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.

(iii) Objective findings. Entrance and 
(if present) exit scars indicating track 
of missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side. Tests of 
strength and endurance compared with 
sound side demonstrative positive 
evidence of impairment.

(4) Severe disability of muscles--(i) 
Type of injury. Through-and-through or 
deep-penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.

(iii) Objective findings. Ragged, 
depressed and adherent scars indicating 
wide damage to muscle groups in missile 
track. Palpation shows loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area. Muscles 
swell and harden abnormally in 
contraction. Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.

If present, the following are also signs 
of severe muscle disability:
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing 
group of muscles.

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile. 

38 C.F.R. § 4.56 (1999).

A.  Neck Spasms

The RO has assigned a noncompensable (0 percent) disability 
rating for the veteran's service-connected neck spasms 
pursuant to Diagnostic Code 5323, Muscle Group XXIII, 
pertaining to the muscles of the side and back of the neck 
(suboccipital lateral vertebral and anterior vertebral 
muscles).  The function of these muscles involves the 
movement of the head and fixation of shoulder movements.  A 
noncompensable rating under this code section is warranted 
for a slight muscle injury.  The next highest rating under 
this code section is a 10 percent rating and is warranted 
when there is a moderate disability.  A 20 percent rating is 
for assignment under Diagnostic Code 5323 where disability is 
moderately severe and, a maximum rating of 30 percent is for 
assignment where disability is severe.

For the reasons and bases set forth below, the Board finds 
that the medical evidence in this case, when considered 
together, reflects an overall disability picture that best 
meets the criteria for a noncompensable disability rating.  
The January 1998 VA examination report revealed no evidence 
of muscular pain, muscle spasm or trigger points.  The report 
also noted that the movement of the neck was normal.  
Specifically, range of motion testing of the neck revealed 
forward flexion to 60 degrees, backward extension to 30 
degrees and lateral rotation to 60 degrees, bilaterally.  
Although the veteran has reported subjective complaints of 
muscle pain and muscle spasm in the neck, the objective 
findings in this case do not warrant the assignment of a 
higher initial disability evaluation.  There is simply no 
showing of a moderate disability of the muscles of the neck 
(Muscle Group XXIII).  

In reaching its decision in this matter, the Board has 
considered the functional impairment due to pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. at 202.  However, as noted above, the 
January 1998 examination found no muscular pain or 
tenderness.  The report stated "[a]ll these movements are 
normal and there is no evidence of muscular spasm present."  
Although the Board is required to consider the effect of pain 
when making a rating determination, which has been done in 
this case, it is important to emphasize that the rating 
schedule does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The Board concludes that the preponderance of the evidence in 
this case is against the criteria for the next higher 
scheduler evaluation for the veteran's service-connected neck 
spasms.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Codes 5323 (1999).

B.  Upper Back Spasms

The RO has assigned a noncompensable (0 percent) disability 
rating for the veteran's service-connected upper back spasms 
pursuant to Diagnostic Code 5301, Muscle Group I, pertaining 
to the extrinsic muscles of the shoulder girdle (Trapezius, 
levator scapulae, and serratus magnus).  The function of 
these muscles involves the upward rotation of the scapula and 
elevation of the arm above the shoulder level.  A 
noncompensable rating under this code section is warranted 
for a slight muscle injury.  The next highest rating under 
this code section is a 10 percent rating and is warranted 
when there is a moderate disability.  A 20 percent rating is 
for assignment under Diagnostic Code 5301 where disability is 
moderately severe and, a maximum rating of 30 percent is for 
assignment where disability is severe.

After a thorough review of the veteran's claims file, the 
Board finds that the medical evidence in this case, when 
considered together, reflects an overall disability picture 
that best meets the criteria for a noncompensable disability 
rating.  The January 1998 VA examination report revealed no 
evidence of muscular pain, muscle spasm or trigger points.  
Range of motion testing of the back revealed forward flexion 
to 90 degrees, backward extension to 30 degrees and normal 
lateral rotation, bilaterally.  Although the veteran has 
reported subjective complaints of muscular pain and spasm in 
the upper back, the objective findings in this case do not 
warrant the assignment of a higher initial disability 
evaluation.  There is no showing of a moderate disability of 
the muscles of the upper back region.  

In reaching its decision in this matter, the Board has 
considered the functional impairment due to pain and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca 
v. Brown, 8 Vet. App. at 202.  The January 1998 VA 
examination found no muscular pain, muscle spasm or 
tenderness. 
In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board concludes, however, that the preponderance of the 
evidence in this case is against the criteria for a 
compensable scheduler evaluation for the veteran's service-
connected upper back spasms.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Codes 5301 (1999).

C.  Headaches, Secondary to Service-Connected Neck Spasms

The appellant's service-connected headaches are currently 
rated as 10 percent disabling pursuant to Diagnostic Codes 
8199-8100 of the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (1997) (Schedule).  This diagnostic code has 
been "built up" by using Diagnostic Code 8199 and rating by 
analogy to Diagnostic Code 8100.  38 C.F.R. § 4.27 (1999).

Neurological conditions and convulsive disorders are rated in 
proportion to the impairment of motor, sensory, or mental 
function.  Consideration is given to psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
gait disturbances, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the Schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, the disability is to be rated by 
comparison with the mild, severe, or complete paralysis of 
peripheral nerves.  38 C.F.R. § 4.124a (1999).

Under Diagnostic Code 8100, migraine headaches are rated as 
50 percent disabling when the disability is characterized by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is assigned when there are characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 10 percent rating is assigned when there 
are characteristic prostrating attacks averaging one in two 
months over the last several months, and a noncompensable 
rating is assigned when there are less frequent attacks.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (1999).
After a thorough review of the evidence of record, the Board 
concludes that an initial disability evaluation in excess of 
10 percent for the veteran's service-connected headaches is 
not warranted.   The evidence of record does not reflect 
documented symptomatology analogous to characteristic 
prostrating attacks occurring at least once a month over the 
last several months.  The report of the veteran's VA general 
physical examination, performed in January 1998, noted the 
veteran's complaints of headaches occurring at a frequency of 
once a month.  However, the veteran noted that these 
headaches were relieved with medication.  No post service 
treatment concerning this condition has been shown or 
alleged.  

While the Board acknowledges the severity of the appellant's 
headache disability, the evidence of record does not reflect 
the presence of symptoms which could be considered as 
characteristic prostrating attacks occurring at least once a 
month over the last several months.  None of the medical 
evidence of record suggests that his occasional headaches 
produce characteristic prostrating attacks as found in the 
analogous condition of migraine.  Accordingly, a higher 
rating is not warranted for the veteran's service-connected 
headaches, secondary to service-connected muscle spasms.

The weight of the evidence is against an increased initial 
disability rating for a headache disorder. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski; 
1 Vet. App. 49.

The appellant's contentions on appeal have been accorded 
careful consideration; however, the Board concludes that the 
medical findings discussed above are more probative of the 
level of disability.  It should be emphasized that the 
diagnoses and clinical findings of record are consistent with 
his medical history, described above, and are essentially 
uncontradicted by any other evidence of record.  To the 
extent that the appellant contends that he should receive 
higher ratings for these disabilities due to his reported 
symptomatology, as a layperson, he is not considered 
competent to offer an opinion as to matters requiring 
specialized knowledge, i.e. degree of impairment due to a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Clark v. Derwinski, 2 Vet. App. 166 
(1992).  Competent medical evidence is required.

The RO did not consider referral of these claims for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
(1999).  Nevertheless, the Board does not find that a remand 
is in order with respect to extraschedular consideration as 
it has not been claimed by the appellant or inferred by his 
contentions, and it does not appear from review of the 
medical evidence, that referral for consideration of an 
extraschedular rating is indicated.  In exceptional cases 
where schedular evaluations are found to be inadequate, the 
RO may refer a claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  
In this regard, the schedular evaluations assigned in this 
case are not inadequate.  As the schedular criteria provide a 
basis to award increased compensation in this case for these 
disabilities, it does not appear that any of the appellant's 
disabilities are "exceptional or unusual."

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization for these 
disabilities in the years since his service discharge.  Thus, 
in the absence of any evidence which reflects that his 
disabilities are so exceptional or unusual such that the 
regular schedular criteria are inadequate to rate them, the 
RO's failure to consider or to document its consideration of 
this section was not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).



ORDER

Entitlement to a compensable initial disability evaluation 
for service-connected neck spasms is denied.

Entitlement to a compensable initial disability evaluation 
for service-connected upper back spasms is denied

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected headaches, secondary to 
service-connected neck spasms, is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

